 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CSPC DOPHEN CORPORATION,                        No. 2:17-cv-1895 MCE DB PS
12                      Plaintiff,
13           v.                                       ORDER
14    ZHIXIANG HU,
15                      Defendant.
16

17          Defendant and counterclaimant, Dr. Zhixiang Hu, Ph.D., is proceeding in this action pro

18   se. (ECF No. 68.) Accordingly, this action has been referred to the undersigned pursuant to

19   Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On January 16, 2019, plaintiff filed a motion

20   for leave to file a second amended complaint. (ECF No. 147.) On January 31, 2019, plaintiff

21   filed a motion for leave to file a third amended complaint. (ECF No. 150.) Both motions are

22   noticed for hearing before the undersigned on March 1, 2019. (ECF No. 161.)

23          However, on February 15, 2019, defendant filed a statement of non-opposition to plaintiff

24   filing a third amended complaint. (ECF No. 165.) Therein, defendant notes that defendant did

25   oppose plaintiff’s proposed second amended complaint. (Id. at 2.) Defendant is advised that

26   Local Rule 220 requires that any amended complaint be complete in itself without reference to

27   prior pleadings. Thus, the third amended complaint will supersede all prior complaints. See

28   Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Plaintiff’s unopposed motion for leave to file a
                                                      1
 1   third amended complaint will, therefore, be granted and plaintiff’s will be ordered to file a true

 2   copy of the proposed third amended complaint filed on January 31, 2019.1 (ECF No. 150-2.)

 3           Additionally, noticed for hearing before the undersigned on March 1, 2019, and March 8,

 4   2019, are numerous discovery related motions and defendant’s motion for leave to file a second

 5   amended counterclaim. (ECF Nos. 149, 152, 154, 155-59.) However, on February 22, 2019,

 6   defendant filed a proposed substitution of attorney Jack Duran, Jr. (ECF No. 167.) But it is

 7   unclear if attorney Duran signed that document. And the document was not filed by attorney

 8   Duran. The issue of whether defendant is proceeding pro se or through counsel must be decided

 9   prior to the resolution of the pending motions. The hearing of these motions will, therefore, be

10   continued.

11           Accordingly, IT IS HEREBY ORDERED that:

12           1. Plaintiff’s January 16, 2019 motion for leave to file a second amended complaint (ECF

13   No. 147) is denied as having been rendered moot;

14           2. Plaintiff’s January 31, 2019 motion for leave to file a third amended complaint (ECF

15   No. 150) is granted;

16           3. Within fourteen days of the date of this order, plaintiff shall file a copy of the third

17   amended complaint which will serve as plaintiff’s operative pleading;

18           4. The hearing of the motions set for March 1, 2019, and March 8, 2019, (ECF Nos. 149,

19   152, 154, 155-59), are continued to March 22, 2019; and

20           5. On or before March 8, 2019, any counsel substituting in on behalf of defendant Hu
21   shall file a Consent Order Granting Substitution of Attorney form along with a short declaration

22   addressing any need for additional time.

23   Dated: February 26, 2019
24

25
     DLB:6
26   DB\orders\orders.pro se\cspc1895.cont.hrg.ord

27
     1
       The true copy filed by plaintiff shall be formatted as a typical complaint and omit references to
28   edits from prior drafts.
                                                        2
